                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        VACC, INC.,                                      Case No. 18-cv-03454-JCS
                                                          Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                   v.                                        DISMISS AND RECOVER
                                   9
                                                                                             ATTORNEYS’ FEES
                                  10        JON BYRON DAVIS,
                                                                                             Re: Dkt. No. 56
                                                          Defendant.
                                  11

                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff VACC, Inc. filed this action against Defendant Jon Byron Davis seeking to amend

                                  14   a judgment entered in a previous case before this Court between the same parties. That case was

                                  15   dismissed by stipulation after the parties placed a settlement agreement on the record. Davis

                                  16   moves to dismiss and for attorneys’ fees under California’s “anti-SLAPP” statute governing

                                  17   strategic lawsuits against public participation. The Court held a hearing on March 29, 2019. For

                                  18   the reasons discussed below, Davis’s motion is GRANTED.1

                                  19   II.      BACKGROUND
                                  20            The parties’ previous lawsuit involved claims related to patent law and theft of trade

                                  21   secrets. See generally VACC, Inc. v. Davis, No. 16-cv-01350-JCS (N.D. Cal.) (“VACC I”). The

                                  22   parties engaged in multiple settlement conferences with the Honorable Sallie Kim, and Judge Kim

                                  23   placed a settlement on the record on June 30, 2017 with Davis, VACC’s president and principal

                                  24   Ahmad Bayat, and attorneys for both parties appearing by telephone. See VACC I, ECF Doc. No.

                                  25   64. The record includes the following remarks by Judge Kim and the parties:

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                                      THE COURT: . . . This is a binding oral settlement agreement. The
                                   1                  parties may, but are not required, to have a written settlement
                                                      agreement.
                                   2
                                                      ...
                                   3
                                                      THE COURT: Okay, I'm going to go through the terms.
                                   4
                                                      So the parties will file their dismissals with prejudice by July 7th,
                                   5                  2017. [Confidential term omitted],2 and each side will bear its own
                                                      attorneys’ fees and costs. Both sides will provide each other with a
                                   6                  release of all claims, and none of them known as of today, and they
                                                      will each explicitly waive Civil Code Section 1542.
                                   7
                                                      [Confidential terms omitted.]
                                   8
                                                      The parties also agree mutually [confidential terms omitted.]
                                   9
                                                      And so let me start with plaintiff. We’ll start with plaintiff’s counsel.
                                  10                  Is that your understanding of the settlement terms?
                                  11                  MR. KANACH: This is [plaintiff’s counsel] Michael Kanach, and
                                                      yes, it is.
                                  12
Northern District of California
 United States District Court




                                                      THE COURT: Thank you, and plaintiff himself, can you also state
                                  13                  that you approve of this?
                                  14                  MR. BAYAT: Yes.
                                  15                  [Defense counsel raised a point regarding retention of jurisdiction.]
                                  16                  THE COURT: Yeah, let me go back to that, then. So on plaintiff’s
                                                      side, do you agree that this Court will retain jurisdiction over this
                                  17                  settlement agreement as stated?
                                  18                  MR. BAYAT: Yes.
                                  19                  MR. KANACH: Yes, and this is Michael Kanach.
                                  20                  ...
                                  21                  THE COURT: Good. Thank you very much. I commend you all for
                                                      your hard work. I know this has been a very difficult case and I wish
                                  22                  all of you the best of luck in the future, and this matter is concluded.
                                  23   1st Am. Compl. (“FAC,” dkt. 42) Ex. 1 at 4–6. Davis and his attorney also agreed to the terms of

                                  24   the settlement as stated by Judge Kim. See id.

                                  25
                                       2
                                  26     The parties moved to file portions of the transcript under seal and redacted those portions from
                                       the public docket to preserve the confidentiality of the settlement terms. Because those terms are
                                  27   not relevant to the present motion, they are omitted from the excerpts included in this order. None
                                       of the redacted terms suggest that Davis agreed to include as part of the settlement a representation
                                  28   that he did not take documents or information from VACC. The pending motions to file under
                                       seal (dkts. 52 and 59) are GRANTED.
                                                                                          2
                                   1           The parties thereafter filed a stipulation of dismissal with prejudice, and the Court granted

                                   2   that stipulation, issuing the following order consisting of language stipulated by the parties:

                                   3                     The Court, having considered the stipulation of the Parties, and good
                                                         cause appearing therefor, orders as follows:
                                   4
                                                         1. The entire action of all parties and causes of action is dismissed
                                   5                     with prejudice pursuant to Federal Rule of Civil Procedure Rule
                                                         41(a)(2);
                                   6
                                                         2. The Parties shall each bear their own attorneys’ fees and costs;
                                   7
                                                         3. This Court and Magistrate Judge Sallie Kim shall retain jurisdiction
                                   8                     to enforce the terms of the settlement agreement.
                                   9   VACC I, ECF Doc. No. 66 (“Stip. & Order”).

                                  10           Following dismissal, VACC’s former counsel “abandoned its representation of” VACC.

                                  11   FAC ¶ 4. As the parties attempted to negotiate a written settlement agreement, it became clear

                                  12   that Bayat believed the agreement would include a representation by Davis that he did not take
Northern District of California
 United States District Court




                                  13   confidential documents from VACC, preserving VACC’s right to take further action if that

                                  14   representation was false. According to VACC, its former counsel had repeatedly represented, both

                                  15   before and after the settlement was placed on the record, that the written settlement agreement

                                  16   would include such a representation, which Bayat repeatedly insisted was necessary for VACC to

                                  17   agree to the deal. See FAC ¶¶ 3, 21–28, 30–32. Email communications attached to the complaint

                                  18   support VACC’s allegations of such assurances by former counsel. See FAC Exs. 2, 3 (emails

                                  19   from Bayat to Judge Kim more than two months after dismissal, forwarding pre-settlement

                                  20   correspondence between Bayat and his attorneys). For example, Bayat’s attorney David Jordan of

                                  21   the Gordan & Rees law firm stated in a June 28, 2017 email, two days before the parties put their

                                  22   settlement terms on the record:

                                  23                     He will represent in the agreement that he did not remove items and
                                                         if he did and if he uses them then you have the right to sue for breach
                                  24                     of that representation in the settlement. It’s that simple.
                                  25   Id. Ex. 2 at 1.

                                  26           After the settlement was placed on the record and the parties stipulated to dismissal, Davis

                                  27   refused to add such a term to the agreement, asserting that it was not part of the agreement placed

                                  28   on the record before Judge Kim. FAC ¶¶ 42–43, 44–49 & Ex. 4 (email from Davis’s attorney to
                                                                                           3
                                   1   Judge Kim forwarding correspondence with Bayat). VACC alleges that “[c]ounsel for [Davis]

                                   2   acknowledged and understood that a written settlement agreement was ‘a required term of

                                   3   settlement.’” Id. ¶ 44; see also id. Ex. 4 at 7 (“Entering into the written agreement to formalize the

                                   4   terms of the settlement is a required term of settlement that we all read onto the record with Judge

                                   5   Kim.”).

                                   6           VACC’s operative complaint includes eight “causes of action,” one of which is a federal

                                   7   rule allowing a party to bring a motion, and several of which would be better characterized as

                                   8   theories of contract invalidity: (1) “Fed. R. Civ. P. 60(b)(1), 60(b)(6), and 60(d)(1),” FAC ¶¶ 50–

                                   9   62; (2) “Lack of Settlement Authority,” id. ¶¶ 63–70; (3) “Lack of Mutual Assent,” id. ¶¶ 71–79;

                                  10   (4) “Material Terms Missing—Settlement Agreement,” id. ¶¶ 80–87; (5) “Material Terms

                                  11   Missing—Stipulation of Dismissal,” id. ¶¶ 88–95; (6) “Rescission Pursuant to Cal. Civ. Code

                                  12   § 1689,” id. ¶¶ 96–110; (7) “Reformation Pursuant to Cal. Civ. Code § 3399,” id. ¶¶ 111–24; and
Northern District of California
 United States District Court




                                  13   (8) “Declaratory Judgment,” id. ¶¶ 125–29. VACC seeks rescission of the settlement agreement

                                  14   placed on the record, the stipulation of dismissal, and the order dismissing the case, among other

                                  15   similar forms of relief. Id. at 18 (prayer for relief).

                                  16   III.    ANALYSIS
                                  17           A.    Legal Standard for Motions to Dismiss Under Rule 12(b)(6)
                                  18           A complaint may be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure

                                  19   for failure to state a claim on which relief can be granted. “The purpose of a motion to dismiss

                                  20   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  21   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a plaintiff’s burden at the pleading stage

                                  22   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  23   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  24   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  25           In ruling on a motion to dismiss under Rule 12(b)(6), the court analyzes the complaint and

                                  26   takes “all allegations of material fact as true and construe[s] them in the light most favorable to the

                                  27   non-moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).

                                  28   Dismissal may be based on a lack of a cognizable legal theory or on the absence of facts that
                                                                                           4
                                   1   would support a valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                   2   1990). A complaint “‘must contain either direct or inferential allegations respecting all the

                                   3   material elements necessary to sustain recovery under some viable legal theory.’” Bell Atl. Corp.

                                   4   v. Twombly, 550 U.S. 544, 562 (2007) (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d

                                   5   1101, 1106 (7th Cir. 1984)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

                                   6   recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                   7   (2009) (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal

                                   8   conclusion couched as a factual allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v.

                                   9   Allain, 478 U.S. 265, 286 (1986)). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

                                  10   devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

                                  11   557) (alteration in original). Rather, the claim must be “‘plausible on its face,’” meaning that the

                                  12   plaintiff must plead sufficient factual allegations to “allow[] the court to draw the reasonable
Northern District of California
 United States District Court




                                  13   inference that the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.

                                  14   at 570).

                                  15          B.    Intent and Authority
                                  16          Two of VACC’s arguments that span several of its claims are that VACC’s counsel did not

                                  17   have authority to enter the settlement agreement on its behalf, and that Bayat did not consent to the

                                  18   settlement agreement without the representation clause. These arguments are foreclosed by Ninth

                                  19   Circuit precedent.

                                  20          In an analogous case, the Ninth Circuit held that a plaintiff who agreed to terms stated on

                                  21   the record was not entitled to later disavow those terms, and that a district court did not abuse its

                                  22   discretion in enforcing such an agreement and assessing sanctions for the plaintiff’s failure to sign

                                  23   an agreement memorializing the settlement placed on the record, without holding any sort of

                                  24   evidentiary hearing to consider the plaintiff’s intent. See generally Doi v. Halekulani Corp., 276

                                  25   F.3d 1131 (9th Cir. 2002). There, the parties informed the district court that they had reached an

                                  26   agreement, and at the court’s request, defense counsel recited the terms of the settlement. Id. at

                                  27   1134. The following exchange then occurred on the record:

                                  28                  THE COURT: Is that agreed to?
                                                                                          5
                                   1                  PLAINTIFF’S COUNSEL: Yes, Your Honor. I understand that those
                                                      are the terms of the settlement.
                                   2
                                                      THE COURT: Can I have you also, Ms. Doi, state that you do agree
                                   3                  to these terms?
                                   4                  PLAINTIFF: After I see the documents I—
                                   5                  THE COURT: Well—
                                   6                  PLAINTIFF’S COUNSEL: The terms are—
                                   7                  THE COURT: The terms, as stated right now, do you agree to those?
                                   8                  PLAINTIFF: I stated.
                                   9                  THE COURT: You do agree?
                                  10                  PLAINTIFF: Yeah.
                                  11   Id.

                                  12          The plaintiff later refused to sign a stipulation or written settlement agreement
Northern District of California
 United States District Court




                                  13   memorializing those terms and instead proposed different terms to the defendant. Id. at 1135. The

                                  14   Ninth Circuit held that “there was no need for the court to engage in factual inquiries to determine

                                  15   whether Doi agreed to be bound by the terms of the agreement. Any question as to Doi’s intent to

                                  16   be bound was answered when she appeared in open court, listened to the terms of the agreement

                                  17   placed on the record, and when pressed as to whether she agreed with the terms, said ‘yeah.’” Id.

                                  18   at 1138. “[T]he parties dispelled any such questions in open court.” Id. at 1139. The Ninth

                                  19   Circuit also rejected an argument that Doi’s counsel lacked authority to settle the case on her

                                  20   behalf, observing that any question of the attorney’s authority was “irrelevant” because “certainly,

                                  21   Doi herself had the power to enter into a binding agreement,” and the transcript revealed that she

                                  22   did so. Id. at 1137. The Ninth Circuit concluded as follows:

                                  23                  This, however, is not the typical case [where parties exchanged
                                                      proposals and disagreed as to whether they reached an agreement].
                                  24                  Rather, here, the plaintiff made a binding settlement agreement in
                                                      open court: when read the terms of the agreement, and asked if she
                                  25                  agreed with them, Doi simply responded, “yeah.” At a time where the
                                                      resources of the federal judiciary, and this Circuit especially, are
                                  26                  strained to the breaking point, we cannot countenance a plaintiff’s
                                                      agreeing to settle a case in open court, then subsequently disavowing
                                  27                  the settlement when it suits her. The courts spend enough time on the
                                                      merits of litigation; we need not (and therefore ought not) open the
                                  28                  flood gates to this kind of needless satellite litigation.
                                                                                         6
                                   1   Id. at 1141.

                                   2          In this case, Bayat’s statement of assent was even clearer than Doi’s. Bayat expressed no

                                   3   hesitation or desire to review documents before agreeing to the terms as recited. FAC Ex. 1.

                                   4          VACC distinguishes Doi only on the basis that the plaintiff in that case sought to alter

                                   5   terms stated on the record, while VACC argues that here, “the recited terms were incomplete, and

                                   6   because of Former Counsel’s repeated assurances, the missing term was always understood by Mr.

                                   7   Bayat to be part of the agreement.” Opp’n (dkt. 60) at 14–15. Such a distinction could only be

                                   8   relevant, if ever, where the terms as stated on the record allowed for a reasonable inference that

                                   9   the agreement entered on the record included additional terms not explicitly stated. That is not the

                                  10   case here.

                                  11          Judge Kim informed the parties that they were entering “a binding oral settlement

                                  12   agreement,” that a subsequent written agreement was “not required,” and that she was “going to
Northern District of California
 United States District Court




                                  13   go through the terms.” FAC Ex. 1 at 4. After reciting those terms, none of which included the

                                  14   representation clause Bayat had sought to include, Judge Kim asked VACC’s attorney Michael

                                  15   Kanach whether “that [was his] understanding of the settlement terms,” and asked Bayat if he

                                  16   could “also state that [he] approv[ed] of this,” and both answered unequivocally in the affirmative.

                                  17   Id. at 5. When defense counsel raised the question of continuing jurisdiction, Judge Kim asked

                                  18   VACC’s representatives if they “agree[d] that this Court will retain jurisdiction over this

                                  19   settlement agreement as stated,” and both Bayat and Kanach answered, “Yes.” Id. at 6 (emphasis

                                  20   added). Taking these statements together, there is no basis to conclude that the terms as stated by

                                  21   Judge Kim were incomplete; that, in agreeing to those terms, either party was agreeing to any

                                  22   further terms not stated on the record; or that the agreement stated on the record would not bind

                                  23   the parties to the terms stated. Accordingly, Bayat’s understanding that an additional unstated

                                  24   term would be part of any final agreement in fact conflicted with the agreement stated on the

                                  25   record—for example, with Judge Kim’s statement that the oral agreement would be binding

                                  26   regardless of whether the parties reached a subsequent written agreement, and with her statement

                                  27   that the terms she recited were “the settlement terms.” FAC Ex. 1.

                                  28          The other difference between this case and Doi is that VACC alleges here, supported by
                                                                                         7
                                   1   email correspondence, that—contrary to Judge Kim’s recitation of the terms and Bayat’s

                                   2   agreement to those terms—Bayat in fact believed and had been told by his attorneys that the

                                   3   representation clause would be part of the settlement. California courts considering assent to a

                                   4   contract use “‘an objective standard applied to the outward manifestations or expressions of the

                                   5   parties, i.e., the reasonable meaning of their words and acts, and not their unexpressed intentions

                                   6   or understandings.’” Quantification Settlement Agreement Cases, 201 Cal. App. 4th 758, 816–17

                                   7   (2011) (quoting Leo F. Piazza Paving Co. v. Bebek & Brkich, 141 Cal. App. 2d 226, 230 (1956)).3

                                   8   A party’s discussion with its own lawyers, shielded by attorney-client privilege and not shared

                                   9   with the opposing party, is not an “outward manifestation” within the meaning of that framework.

                                  10   At the time of the agreement, Bayat outwardly and objectively manifested his assent by stating

                                  11   that he agreed to the terms of settlement recited by Judge Kim, and understood them to be correct.

                                  12   Under Doi, that is the beginning and the end of the inquiry. See 276 F.3d at 1139 (“[T]here was
Northern District of California
 United States District Court




                                  13   no need for an evidentiary hearing on whether an agreement existed, or what its terms were: the

                                  14   parties dispelled any such questions in open court.”).

                                  15          Doi is not materially distinguishable, and this Court is bound by that precedent to hold that

                                  16   VACC, through its principal Bayat, consented to the agreement stated on the record. That

                                  17   conclusion informs and in large part controls the following analysis of Bayat’s claims.

                                  18          C.    Claim Under Rule 60
                                  19          VACC’s first claim cites three provisions of Rule 60 of the Federal Rules of Civil

                                  20   Procedure: subparts (b)(1), (b)(6) and (d)(1). See FAC ¶¶ 50–62.

                                  21          Rule 60 governs relief “from a final judgment, order, or proceeding,” and sets forth

                                  22   specific grounds for relief at subparts (1) through (5). Of those, VACC invokes subpart (b)(1),

                                  23   which provides that relief may be granted “[o]n motion and just terms” based on “mistake,

                                  24   inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). The Court need not

                                  25   address whether bringing this separate action under Rule 60(b)(1) is permissible rather than a

                                  26
                                  27
                                       3
                                         “The construction and enforcement of settlement agreements are governed by principles of local
                                       [state] law which apply to interpretation of contracts generally.” Jeff D. v. Andrus, 899 F.2d 753,
                                  28   759 (9th Cir. 1989).

                                                                                         8
                                   1   motion as specified by text of this provision, because even assuming that it is, VACC is not

                                   2   entitled to relief.

                                   3           “‘Neither ignorance nor carelessness on the part of the litigant or his attorney provide

                                   4   grounds for relief under Rule 60(b)(1).’” Latshaw v. Trainer Wortham & Co., 452 F.3d 1097,

                                   5   1101 (9th Cir. 2006) (quoting Engleson v. Burlington N. R.R. Co., 972 F.2d 1038, 1043 (9th Cir.

                                   6   1992)). This rule “is not intended to remedy the effects of a litigation decision that a party later

                                   7   comes to regret through subsequently-gained knowledge that corrects the erroneous legal advice of

                                   8   counsel,” even where such advice arose from “intentional attorney misconduct” that might warrant

                                   9   a malpractice claim. Id. In Latshaw, the Ninth Circuit held that even if the party seeking relief

                                  10   had “genuinely believed” that circumstances required her to accept a detrimental settlement offer,

                                  11   relief was not available because her “mistakes, if true, arose from attorney misconduct.” Id. Here,

                                  12   similarly, Bayat’s alleged belief that a subsequent written agreement would include terms beyond
Northern District of California
 United States District Court




                                  13   those recited by Judge Kim arose from VACC’s attorney David Jordan’s advice that such a

                                  14   representation would appear in the agreement, in conjunction with VACC’s attorney Michael

                                  15   Kanach’s4 (and Bayat’s own) failure to state such a term as a condition of the settlement placed on

                                  16   the record. FAC Ex. 2. This “carelessness on the part of [Bayat] or his attorney[s]” does not

                                  17   “provide grounds for relief under Rule 60(b)(1).” See Latshaw, 452 F.3d at 1101.

                                  18           VACC argues that, “unlike in in Latshaw, there is no ‘regret’ here or misunderstanding of

                                  19   the legal consequences of Mr. Bayat’s deliberate acts.” Opp’n at 10 (emphasis in original). Such

                                  20   an argument cannot be squared with the alleged facts of the case. Bayat stated on the record that

                                  21   he agreed to terms, despite such terms omitting a term he believed was necessary for VACC to

                                  22   settle the case. Either he misunderstood the legal consequence of that agreement, which bound

                                  23   VACC to those terms without need for the representation Bayat sought from Davis, or he regrets

                                  24   that consequence. Under Latshaw, the fact that Bayat’s misunderstanding arose from the

                                  25   misleading conduct of VACC’s own attorneys does not establish grounds from relief under Rule

                                  26
                                  27   4
                                         Kanach was a participant in the email exchange in which Bayat repeatedly insisted on a
                                  28   representation clause and Jordan repeatedly stated that it would be included in the agreement.
                                       FAC Ex. 2.
                                                                                        9
                                   1   60(b)(1)—to the contrary, it precludes such relief. VACC also argues that its attorneys lacked

                                   2   authority to enter a settlement agreement omitting the representation clause. Opp’n at 8–9. Even

                                   3   if that were true, any question of the attorneys’ authority is irrelevant, because Bayat undisputedly

                                   4   had authority to act for VACC when he, separately from the attorneys, accepted the terms stated

                                   5   on the record. See Doi, 276 F.3d at 1137.

                                   6          The next provision of Rule 60 that VACC invokes, subpart (b)(6) is a “so-called catch-all

                                   7   provision” that allows a court to set aside an order or judgment for “any other reason that justifies

                                   8   relief.” Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008); Fed. R. Civ. P. 60(b)(6). That

                                   9   provision “is to be ‘used sparingly as an equitable remedy to prevent manifest injustice and is to

                                  10   be utilized only where extraordinary circumstances prevented a party from taking timely action to

                                  11   prevent or correct an erroneous judgment.’” Harvest, 531 F.3d at 749 (quoting Latshaw, 452 F.3d

                                  12   1097, 1103 (9th Cir. 2006)). “Accordingly, a party who moves for such relief ‘must demonstrate
Northern District of California
 United States District Court




                                  13   both injury and circumstances beyond his control that prevented him from proceeding with . . . the

                                  14   action in a proper fashion.’” Latshaw, 452 F.3d at 1103 (quoting Cmty. Dental Servs. v. Tani, 282

                                  15   F.3d 1164, 1168 (9th Cir. 2002)). Whether to accept the settlement terms stated by Judge Kim

                                  16   was within VACC’s control: VACC’s principal Bayat attended the hearing, was specifically asked

                                  17   if he agreed to the terms, and stated that he did so agree. FAC Ex. 1. To the extent Bayat might

                                  18   have harbored any doubt as to whether it would have been appropriate to raise terms that he

                                  19   believed were omitted from Judge Kim’s recitation, such doubts should have been dispelled by

                                  20   defense counsel’s request to add a term regarding continuing jurisdiction, at which point Judge

                                  21   Kim confirmed that both parties in fact agreed to that additional term. See FAC Ex. 1 at 6.

                                  22   Bayat’s error is not the sort of “extraordinary circumstance” warranting relief under Rule

                                  23   60(b)(6).5

                                  24          The third and final provision of Rule 60 on which VACC relies is subpart (d)(1), which in

                                  25

                                  26   5
                                         See Latshaw, 452 F.3d at 1104 (“Latshaw knowingly and voluntarily signed the Rule 68
                                  27   acceptance. Though Latshaw’s decision may have been driven by inept or erroneous advice or
                                       conduct of her counsel, neither the alleged negligence at issue nor the purported fraud on the court
                                  28   [of Latshaw’s out-of-state attorney allegedly forging her local counsel’s signature on a stipulation]
                                       fall among those exceptional circumstances meriting Rule 60(b)(6) relief.”).
                                                                                        10
                                   1   relevant part clarifies that Rule 60 “does not limit a court’s power to . . . entertain an independent

                                   2   action to relieve a party from a judgment, order, or proceeding.” Fed. R. Civ. P. 60(d)(1). As

                                   3   VACC acknowledges, see Opp’n at 12, an action under this provision is “available only to prevent

                                   4   a grave miscarriage of justice.” United States v. Beggerly, 524 U.S. 38, 47 (1998).6 For the same

                                   5   reasons addressed by the Latshaw court in the similar context of Rule 60(b)(6) and discussed

                                   6   above, Bayat’s acceptance of the agreement stated on the record in reliance on misleading advice

                                   7   from VACC’s attorneys is not a grave miscarriage of justice requiring extraordinary relief. See

                                   8   Latshaw, 452 F.3d at 1103–04 (holding that a party’s acceptance of a settlement agreement based

                                   9   on “inept or erroneous advice or conduct of her counsel” did not meet the standard of “manifest

                                  10   injustice” and “exceptional circumstances” necessary for relief).

                                  11          VACC relies primarily on three Ninth Circuit decisions for its arguments regarding Rule

                                  12   60: Lal v. California, 610 F.3d 518, 524 (9th Cir. 2010), Community Dental Services v. Tani, 282
Northern District of California
 United States District Court




                                  13   F.3d 1164 (9th Cir. 2002), and Callie v. Near, 829 F.2d 888 (9th Cir. 1987). Of those cases, Tani

                                  14   involved efforts to set aside a default judgment, which the court in Latshaw distinguished because

                                  15   default judgments are disfavored while settlement under Rule 68 is “actively supported by courts.”

                                  16   See Latshaw, 452 F.3d at 1103. Lal expressly relied on Tani, analogizing the judgment for failure

                                  17   to prosecute at issue there to the default judgment in Tani as a disfavored form of judgment based

                                  18   on one party’s inaction, and distinguishing Latshaw as inapplicable because Latshaw concerned a

                                  19   judgment based on settlement. Lal, 610 F.3d at 524–25. Because the judgment at issue in this

                                  20   case was based on a settlement, Latshaw controls, and neither Tani nor Lal applies.

                                  21          As for Callie, the Ninth Circuit held there that a district court was required to conduct an

                                  22   evidentiary hearing to determine whether the parties had reached a binding agreement in the

                                  23   course of exchanging written proposals, none of which received the express endorsement of both

                                  24   parties. See generally 829 F.2d 888. The court in Doi distinguished Callie as inapplicable where

                                  25

                                  26   6
                                        VACC also cites Beggerly for a list of five elements purportedly sufficient to warrant relief under
                                  27   Rule 60(d)(1). Opp’n at 12–13. The elements on which VACC relies were used by the Fifth
                                       Circuit, and appear in the Supreme Court’s opinion only to explain the Fifth Circuit’s decision,
                                  28   which the Supreme Court reversed without clearly endorsing or rejecting that list of elements. See
                                       Beggerly, 524 U.S. at 41 (quoting Beggerly v. United States, 114 F.3d 484, 487 (5th Cir. 1997)).
                                                                                       11
                                   1   the parties expressly assented to terms of a settlement agreement stated on the record. Doi, 276

                                   2   F.3d at 1138–39. Because Bayat unambiguously agreed on behalf of VACC to the terms stated by

                                   3   Judge Kim, Doi, not Callie, controls here.

                                   4          Accordingly, for the reasons stated above, and because the cases on which VACC relies do

                                   5   not apply to the circumstances of this case, VACC is not entitled to relief under Rule 60 with

                                   6   respect to its commitment to settle the case on the terms stated on the record.

                                   7          D.    Invalidity Theories
                                   8          VACC’s second through fourth claims present theories of why VACC believes the

                                   9   settlement agreement is invalid. It is not clear that these are “causes of action” as that term is

                                  10   generally understood. VACC’s amended complaint cites no statutory authority for bringing an

                                  11   action based on any of these theories. The Court nevertheless addresses them in turn.

                                  12                  1. Lack of Settlement Authority
Northern District of California
 United States District Court




                                  13          VACC’s second claim is for “lack of settlement authority.” FAC ¶¶ 63–70. As discussed

                                  14   above, the authority of VACC’s attorneys is irrelevant, because Bayat agreed on the record to the

                                  15   settlement terms recited by Judge Kim. See Doi, 276 F.3d at 1137. VACC has not argued that

                                  16   Bayat lacked authority to bind VACC to a settlement.

                                  17                  2. Lack of Mutual Assent
                                  18          VACC’s third claim is for “lack of mutual assent.” FAC ¶¶ 71–79. Regardless of Bayat’s

                                  19   subjective intent, mutual assent is determined from objective conduct. Quantification Settlement

                                  20   Agreement Cases, 201 Cal. App. 4th at 816–17. Bayat’s statement on the record is sufficient

                                  21   evidence of his assent to the terms as stated, and no further inquiry to his subjective intent is

                                  22   appropriate. See Doi, 276 F.3d at 1139.

                                  23          VACC argues that the theory of fraud in the inception establishes a lack of true assent.

                                  24   Opp’n at 15–17. California law provides that if there is fraud in the inception of an agreement

                                  25   such that “the promisor is deceived as to the nature of his act, and actually does not know what he

                                  26   is signing, or does not intend to enter into a contract at all,” then “mutual assent is lacking and the

                                  27   contract is void.” Rosenthal v. Great W. Fin. Sec. Corp., 14 Cal. 4th 394, 415 (1996) (citation,

                                  28   internal quotation marks, brackets, and emphasis omitted). To succeed on this theory, VACC
                                                                                         12
                                   1   must show: (1) misrepresentation (including by omission) and (2) reasonable reliance on that

                                   2   misrepresentation. Id. at 419–20; Ramos v. Westlake Servs. LLC, 242 Cal. App. 4th 674, 688–89

                                   3   (2015). VACC cites no case granting relief under this theory where, as here, the purported fraud

                                   4   at issue was perpetrated by an agent of the party seeking relief, with no allegation that the other

                                   5   party to the contract was in any way at fault. Regardless, “fraud does not render a written

                                   6   contract void where the defrauded party had a reasonable opportunity to discover the real terms of

                                   7   the contract.” Rosenthal, 14 Cal. 4th at 419–20. Bayat appeared at the hearing where the

                                   8   settlement was placed on the record, heard Judge Kim recite the terms of the agreement, and stated

                                   9   his agreement to those terms on behalf of VACC. While VACC argues that Bayat acted

                                  10   reasonably in repeatedly asking his counsel to include a representation clause in the settlement

                                  11   agreement, Opp’n at 16, nothing prevented Bayat from withholding his assent when Judge Kim

                                  12   failed to recite that term as part of the agreement on the record, or from asking at the hearing that
Northern District of California
 United States District Court




                                  13   such a term be included, as Davis’s counsel did with respect to a term regarding the Court’s

                                  14   continuing jurisdiction to enforce the agreement.

                                  15                  3. Material Terms Missing from the Settlement Agreement
                                  16          VACC’s fourth claim is for “material terms missing” in the settlement agreement. FAC

                                  17   ¶¶ 80-87. The Ninth Circuit has addressed the test for setting aside a contract lacking material

                                  18   terms as follows:

                                  19                  [A] term may be “material” in one of two ways: It may be a necessary
                                                      term, without which there can be no contract; or, it may be an
                                  20                  important term that affects the value of the bargain. Obviously,
                                                      omission of the former would render the contract a nullity. See
                                  21                  Citizens Utils. Co. v. Wheeler, 156 Cal. App. 2d 423, 319 P.2d 763,
                                                      769–70 (1958) (arms-length acquisition of a private company’s
                                  22                  shares couldn’t proceed because price was omitted from the contract).
                                                      But a contract that omits terms of the latter type is enforceable under
                                  23                  California law, so long as the terms it does include are sufficiently
                                                      definite for a court to determine whether a breach has occurred, order
                                  24                  specific performance or award damages. See Elite Show Servs., Inc.
                                                      v. Staffpro, Inc., 119 Cal. App. 4th 263, 14 Cal. Rptr. 3d 184, 188
                                  25                  (2004); 1 B.E. Witkin, Summary of California Law, Contracts § 137
                                                      (10th ed. 2005) . . . ; cf. Terry v. Conlan, 131 Cal. App. 4th 1445, 33
                                  26                  Cal. Rptr. 3d 603, 612–13 (2005).
                                  27   Facebook, Inc. v. Pac. Nw. Software, Inc., 640 F.3d 1034, 1037–38 (9th Cir. 2011). There is no

                                  28   dispute that the terms stated by Judge Kim are sufficiently complete to be enforceable as an
                                                                                         13
                                   1   agreement, assuming the parties intended to enter such an agreement. The agreement therefore

                                   2   cannot be set aside for failure to include material terms. VACC’s argument that the agreement did

                                   3   not include all terms that VACC considered necessary—or in other words, “important term[s] that

                                   4   affects the value of the bargain,” cf. id.—is better characterized as a question of mutual assent,

                                   5   which fails under Doi because Bayat stated his assent on behalf of VACC on the record, as

                                   6   discussed above. See Doi, 276 F.3d at 1139.

                                   7          VACC seeks to distinguish Facebook on the basis that, unlike here, the contract there

                                   8   “specifie[d] how to fill in the ‘material’ terms that the [aggrieved parties] claim[ed were] missing

                                   9   from the deal,” through the use of a delegation clause permitting Facebook to determine the form

                                  10   and documentation to be used for an acquisition of shares. See Facebook, 640 F.3d at 1038;

                                  11   Opp’n at 18. Although the delegation clause buttressed the Ninth Circuit’s conclusion that the

                                  12   contract was valid, the court did not rest its decision on that clause, instead holding that
Northern District of California
 United States District Court




                                  13   “[d]elegation isn’t necessary for a contract like the Settlement Agreement to be enforceable.” Id.

                                  14   VACC has presented no argument that the agreement as stated by Judge Kim lacked terms

                                  15   necessary to render it enforceable.

                                  16                  4. Material Terms Missing from the Stipulation
                                  17          VACC’s fifth claim is for lack of material terms in the stipulation of dismissal, rather than

                                  18   in the settlement agreement stated on the record. FAC ¶¶ 88–95. The Court rejects VACC’s

                                  19   argument that the stipulation served as an amendment to the agreement stated on the record. See

                                  20   Opp’n at 19. Nothing on the face of stipulation and no factual allegation of VACC’s complaint

                                  21   supports the conclusion that the stipulation was intended to displace the agreement on the record

                                  22   such that the oral agreement would no longer bind the parties. See, e.g., Guzik Tech. Enters., Inc.

                                  23   v. W. Digital Corp., No. 5:11-cv-03786-PSG, 2014 WL 12465441, at *5 (N.D. Cal. Mar. 21,

                                  24   2014) (“The fact that the parties were to later draft other agreements ‘reasonably necessary to

                                  25   effect’ the terms of the term sheet, does not make any less binding those terms that are agreed to

                                  26   in the signed term sheet.”).

                                  27          Nevertheless, the enforceability of the stipulation standing alone is questionable. In

                                  28   particular, it would be difficult “for a court to determine whether a breach has occurred, order
                                                                                         14
                                   1   specific performance or award damages,” see Facebook, 640 F.3d at 1038, with respect to the term

                                   2   requiring the parties to “prepare a written settlement agreement, which shall be moderated by

                                   3   Magistrate Judge Sallie Kim in the event of unresolvable disagreements on its terms.” See Stip. &

                                   4   Order. The stipulation by its terms contemplates “unresolvable disagreements,” suggesting that

                                   5   the anticipated written agreement would not be limited to the terms stated on the record, but would

                                   6   instead include terms not stated in the either the oral agreement or the parties’ stipulation. There is

                                   7   also a real question as to VACC’s counsel’s authority to sign this stipulation—which, unlike the

                                   8   oral agreement, does not indicate that Bayat himself assented to it—in light of counsel’s repeated

                                   9   assurance to Bayat that any written agreement would include a representation clause, despite

                                  10   apparently having obtained no such agreement from Davis or his attorneys. See, e.g., Harrop v.

                                  11   W. Airlines, Inc., 550 F.2d 1143, 1145 (9th Cir. 1977) (remanding for further proceedings under

                                  12   Rule 60(b) to determine whether an attorney had authority to enter a settlement agreement).
Northern District of California
 United States District Court




                                  13          At the hearing, Davis’s counsel stated that Davis would not object to waiving the

                                  14   requirement that the parties prepare a written contract, and counsel for VACC stated that VACC

                                  15   would not pursue this action solely to invalidate that requirement if VACC’s claims seeking to

                                  16   alter or set aside the oral settlement agreement were dismissed. Accordingly, in light of the

                                  17   Court’s dismissal of VACC’s other claims, no actual controversy remains regarding the validity of

                                  18   the parties’ stipulation, as distinct from the oral agreement. This claim is therefore DISMISSED.

                                  19          E.    Rescission Under Section 1689
                                  20          Section 1689 of the California Civil Code provides in relevant part that a contract may be

                                  21   rescinded “[i]f the consent of the party rescinding . . . was given by mistake.” Cal. Civ. Code

                                  22   § 1689. Such mistake may be a mistake of fact, as defined by Civil Code section 1577, or a

                                  23   mistake of law, as defined by Civil Code section 1578. Hedging Concepts, Inc. v. First All.

                                  24   Mortg. Co., 41 Cal. App. 4th 1410, 1421 (1996).

                                  25          VACC argues that it is entitled to relief under this provision because Bayat’s statement of

                                  26   assent was based on his mistaken belief that a subsequent written agreement would include the

                                  27   representation clause omitted from Judge Kim’s recitation of the terms. See Opp’n at 20. In other

                                  28   words, despite Judge Kim’s recitation of terms as a binding oral agreement with no representation
                                                                                         15
                                   1   clause and no requirement that the parties enter a subsequent written agreement, Bayat mistakenly

                                   2   believed that such terms would not bind VACC without Davis also agreeing in a written contract

                                   3   to make certain representations. This sort of “subjective misinterpretation of the contract . . . is at

                                   4   most a mistake of law,” which occurs “when a person knows the facts as they really are, but has a

                                   5   mistaken belief as to the legal consequences of those facts.” Hedging Concepts, 41 Cal. App. 4th

                                   6   at 1421 & n.9.7 Under section 1578, a mistake of law is only grounds for rescission if it was either

                                   7   shared by all parties or made by one party with the other parties’ knowledge of that mistake and

                                   8   failure to rectify it. Cal. Civ. Code § 1578; Hedging Concepts, 41 Cal. App. 4th at 1421. VACC

                                   9   has not alleged either that Davis shared Bayat’s mistaken belief that Davis was required to make

                                  10   certain representations, or that Davis knew of Bayat’s mistake to that effect. Rescission is not

                                  11   available for such unilateral misunderstanding of a contract. See Hedging Concepts, 41 Cal. App.

                                  12   4th at 1421–22. This claim is therefore DISMISSED.
Northern District of California
 United States District Court




                                  13             VACC’s initial complaint included allegations, albeit conclusory, that Davis and his

                                  14   attorneys knew of or contributed to Bayat’s misunderstanding the settlement agreement, but

                                  15   VACC amended to remove them after Davis filed his first motion to dismiss, which also included

                                  16   a motion to strike those allegations under California’s Anti-SLAPP law. Counsel for VACC

                                  17   conceded at the hearing on the present motion that VACC is not aware of sufficient facts to

                                  18   support such allegations. The Court therefore concludes that leave to amend this claim would be

                                  19   futile.

                                  20             F.   Reformation Under Section 3399
                                  21             Section 3399 provides, much like the standard above for rescission due to mistake of law,

                                  22   that a contract may be reformed if “does not truly express the intention of the parties” due to

                                  23   “fraud or a mutual mistake of the parties, or a mistake of one party, which the other at the time

                                  24   knew or suspected.” Cal. Civ. Code § 3399. There is no allegation here of fraud by Davis, mutual

                                  25   mistake, or Davis’s knowledge or suspicion that Bayat misunderstood the contract. VACC’s

                                  26   opposition brief argues that this claim should survive “to the extent [Davis’s] prior counsel misled

                                  27

                                  28
                                       7
                                        Despite Davis’s reliance on Hedging Concepts in his motion, VACC does not address this case
                                       or the distinction between mistakes of law and fact in its opposition brief.
                                                                                       16
                                   1   [VACC’s] Former Counsel into believing [Davis] would indeed agree to the Representation

                                   2   Clause in a written settlement agreement,” Opp’n at 22, but the operative complaint includes no

                                   3   allegation that Davis’s counsel in fact misled VACC’s counsel, and all correspondence attached to

                                   4   complaint predating the parties’ oral settlement was between Bayat and VACC’s own counsel,

                                   5   providing no indication that Davis or his attorneys were aware of Bayat’s understanding.

                                   6          This claim is DISMISSED, and leave to amend is denied for the same reasons discussed

                                   7   above with respect to VACC’s claim under section 1689.

                                   8          G.    Declaratory Judgment Act
                                   9          VACC has not articulated any particular theory underlying its eighth claim, under the

                                  10   Declaratory Judgment Act, which appears to be based on the theories addressed above. That claim

                                  11   is therefore DISMISSED for the reasons stated above.

                                  12          H.    Timeliness of Service
Northern District of California
 United States District Court




                                  13          Davis argues that untimely service warrants dismissal of this action independently of the

                                  14   arguments addressed above. Mot. (dkt. 56) at 23–25.

                                  15                  If a defendant is not served within 90 days after the complaint is filed,
                                                      the court—on motion or on its own after notice to the plaintiff—must
                                  16                  dismiss the action without prejudice against that defendant or order
                                                      that service be made within a specified time. But if the plaintiff shows
                                  17                  good cause for the failure, the court must extend the time for service
                                                      for an appropriate period.
                                  18
                                  19   Fed. R. Civ. P. 4(m). This rule “permits the district court to grant such an extension even absent

                                  20   good cause.” Mann v. Am. Airlines, 324 F.3d 1088, 1090 n.2 (9th Cir. 2003) (citing Henderson v.

                                  21   United States, 517 U.S. 654, 662 (1996)).

                                  22          VACC brought this action on June 11, 2018, near the end of the one-year deadline to file a

                                  23   motion under Rule 60(b), and engaged on a process server on August 7, 2018, at which time

                                  24   thirty-three days remained for permissive service under Rule 4(m). See Woo Decl. (dkt. 60-1) ¶ 4.

                                  25   After several unsuccessful attempts at service at incorrect addresses, as well as delays associated

                                  26   with VACC’s attorney transitioning to a new law firm, VACC succeeded in serving Davis on

                                  27   October 17, 2018. Id. ¶¶ 5–10; Proof of Service (dkt. 19). While VACC has provided no good

                                  28   explanation for waiting until near the end of the limitations period to file this action and waiting an
                                                                                         17
                                   1   additional two months to hire a process server, Davis has articulated no real prejudice as a result of

                                   2   being served slightly more than a month after the permissive service deadline. See Mot. at 24

                                   3   (asserting without evidentiary support that “Davis relied on the case dismissal and its one-year

                                   4   mark as a guarantee of peace and security for his personal life and start-up business.”). The Court

                                   5   declines to dismiss any claims on account of that relatively short delay.

                                   6          I.    Attorneys’ Fees
                                   7          California’s anti-SLAPP statute provides:

                                   8                  A cause of action against a person arising from any act of that person
                                                      in furtherance of the person’s right of petition or free speech under
                                   9                  the United States Constitution or the California Constitution in
                                                      connection with a public issue shall be subject to a special motion to
                                  10                  strike, unless the court determines that the plaintiff has established
                                                      that there is a probability that the plaintiff will prevail on the claim[.]
                                  11

                                  12   Cal. Civ. Proc. Code § 425.16(b)(1). A defendant who prevails on such a motion is entitled to
Northern District of California
 United States District Court




                                  13   attorneys’ fees and costs. Cal. Civ. Proc. Code § 425.15(c)(1). Settlement negotiations are

                                  14   protected conduct within the scope of this statute, Seltzer v. Barnes, 182 Cal. App. 4th 953, 963–

                                  15   64 (2010), and the Ninth Circuit has held that this provision may be applied to state law claims

                                  16   that are asserted in federal court, U.S. ex rel. Newsham v. Lockheed Missiles & Space, Co., 190

                                  17   F.3d 963, 973 (9th Cir. 1999). “[T]he anti-SLAPP statute does not apply to federal law causes of

                                  18   action.” Hilton v. Hallmark Cards, 599 F.3d 894, 901 (9th Cir. 2010).

                                  19          Davis does not argue that VACC’s operative amended complaint implicates the Anti-

                                  20   SLAPP statute—likely because, as discussed above in explaining the defects of certain claims,

                                  21   VACC’s current claims do not rest on any conduct by Davis, protected or otherwise, but instead

                                  22   rely almost entirely on the conduct of Bayat, VACC, and VACC’s attorneys. Davis instead seeks

                                  23   fees for responding to the original complaint, see Mot. at 24–25, which included conclusory

                                  24   assertions within VACC’s claims for relief (but not in its statement of the alleged facts) that Davis

                                  25   knew or should have known of Bayat’s mistake, and that “VACC agreed to the Settlement

                                  26   Agreement through the fraud or misrepresentation of Defendant.” See Compl. (dkt. 1) ¶¶ 33–34,

                                  27   38, 50. After VACC filed that complaint, Davis notified VACC of his intent to bring an anti-

                                  28   SLAPP motion, but VACC refused to remove the allegations at issue. Ren Decl. (dkt. 56-1) ¶¶ 3–
                                                                                          18
                                   1   5. After Davis filed such a motion, see dkt. 35, VACC voluntarily amended its complaint to

                                   2   remove the offending allegations. See generally FAC; see also Ren Decl. ¶¶ 6–7.

                                   3          The test for an anti-SLAPP motion has two parts. To prevail on the motion, the defendant

                                   4   must fires show that the lawsuit arises from protected activity. In re NCAA Student-Athlete Name

                                   5   & Likeness Licensing Litig., 724 F.3d 1268, 1272–73 (9th Cir. 2013). If the defendant makes such

                                   6   a showing, the plaintiff can still defeat the motion by establishing a reasonable probability that it

                                   7   will prevail on its claim. Id. at 1273. With respect to the latter element, “[o]nly a cause of action

                                   8   that lacks ‘even minimal merit’ constitutes a SLAPP.” Overstock.com, Inc. v. Gradient Analytics,

                                   9   Inc., 151 Cal. App. 4th 688, 700 (2007)

                                  10            The first part is satisfied here by VACC’s allegations in its original complaint that Davis

                                  11   secured the settlement agreement without a representation clause “[t]hrough fraud.” E.g., Compl.

                                  12   ¶ 50; see Seltzer, 182 Cal. App. 4th at 963. As for the second element, VACC has failed to show
Northern District of California
 United States District Court




                                  13   any likelihood of success on its claims. In response to Davis’s first motion, VACC removed all

                                  14   allegations of Davis’s wrongful knowledge and conduct from its amended complaint, without

                                  15   providing any support for such involvement. See ARP Pharmacy Servs., Inc. v. Gallagher Bassett

                                  16   Servs., Inc., 138 Cal. App. 4th 1307, 1323 (2006) (“A plaintiff may not avoid liability for attorney

                                  17   fees and costs by voluntarily dismissing a cause of action to which a SLAPP motion is directed . . .

                                  18   [or by] amend[ing] a pleading to avoid a pending SLAPP motion.”), disapproved on other

                                  19   grounds by Beeman v. Anthem Prescription Mgmt., LLC, 58 Cal. 4th 329 (2013); see also Art of

                                  20   Living Found. v. Does 1-10, No. 5:10-cv-05022-LHK, 2012 WL 1565281, at *25 (N.D. Cal. May

                                  21   1, 2012) (“[T]he Court concludes that Plaintiff’s amendment of the Complaint to remove the

                                  22   [SLAPP] claims is tantamount to a voluntary dismissal of those claims, which would likely have

                                  23   become subject to another anti-SLAPP motion.”).

                                  24          VACC argues that Davis should not recover fees based on the rule that a party does not

                                  25   “prevail” where “the results of the motion were so insignificant that the party did not achieve any

                                  26   practical benefit from bringing the motion,” because all of the claims at issue in the original

                                  27   complaint remained in the amended complaint, albeit without allegations regarding Davis’s or his

                                  28   attorneys’ knowledge or conduct. See Opp’n at 25; Mann v. Quality Old Time Serv., Inc., 139 Cal.
                                                                                         19
                                   1   App. 4th 328, 340 (2006). As discussed above, however, such knowledge or conduct would be

                                   2   necessary to sustain VACC’s claims under sections 1689 and 3399 of the Civil Code. The

                                   3   importance of such conduct is underscored by VACC’s opposition brief, which relies on a

                                   4   speculative reference to such misconduct—“to the extent [Davis’s] prior counsel misled

                                   5   [VACC’s] Former Counsel”—to support VACC’s claim under section 3399, despite no such

                                   6   allegation appearing in the present complaint. Opp’n at 22. The Court concludes that Davis

                                   7   obtained meaningful results from his first motion by causing VACC to remove references to

                                   8   conduct by Davis or his attorneys from its amended complaint, rendering at least some of VACC’s

                                   9   claims non-viable. Moreover, even if Davis had merely caused VACC to alter the asserted

                                  10   theories of its claims, without removing any cause of action, such results would be sufficient to

                                  11   award anti-SLAPP attorneys’ fees. See Baral v. Schnitt, 1 Cal. 5th 376, 395 (2016) (“[T]he

                                  12   Legislature indicated that particular alleged acts giving rise to a claim for relief may be the object
Northern District of California
 United States District Court




                                  13   of an anti-SLAPP motion.”).

                                  14          The motion for attorneys’ fees is GRANTED, and VACC is ORDERED to reimburse

                                  15   Davis for fees and costs incurred bringing his first motion to dismiss and strike, to the extent that

                                  16   the motion targeted VACC’s claims under California law based on protected conduct by Davis

                                  17   and his attorneys. Davis has not provided a calculation of the fees he seeks. Given that much of

                                  18   the motion addressed issues distinct from those claims, such as Davis’s arguments regarding Rule

                                  19   60 of the Federal Rules of Civil Procedure, see Mot. at 5–12, the fees that Davis may recover are

                                  20   limited, and the Court expects the parties to resolve the amount of such fees without need for

                                  21   motion practice.

                                  22   IV.    CONCLUSION
                                  23          For the reasons discussed above, Davis’s motion is GRANTED, and this action is

                                  24   DISMISSED with prejudice. Davis shall recover his attorneys’ fees to the extent discussed above.

                                  25   The Clerk shall enter judgment in favor of VACC.

                                  26          IT IS SO ORDERED.

                                  27   Dated: April 1, 2019                             ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
                                                                                         20
